UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6622



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

MARIO ALONSO MARQUEZ-RAMOS, a/k/a Cheeseman,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. Frank W. Bullock, Jr.,
Chief District Judge. (CR-90-303-S, CA-94-209-4)


Submitted:   November 7, 1996          Decided:     November 19, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Mario Alonso Marquez-Ramos, Appellant Pro Se. David Bernard Smith,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his mo-

tion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism
and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110

Stat. 1214, and motion for return of property. We have reviewed the

record and the district court's opinions accepting the recommenda-

tions of the magistrate judge and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. United

States v. Marquez-Ramos, Nos. CR-90-303-S; CA-94-209-4 (M.D.N.C.

Oct. 24, 1995; Apr. 4, 1996). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2